Exhibit 10.1

 

CARDINAL FINANCIAL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

 

This SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (this “Agreement”) is
entered into as of August 26, 2016 by and between Cardinal Financial
Corporation, a Virginia corporation (“Cardinal”), and Christopher W. Bergstrom,
an executive of Cardinal (the “Executive”).

 

WHEREAS, the Executive has contributed substantially to Cardinal’s success and
Cardinal desires that the Executive continue in its employ,

 

WHEREAS, to encourage the Executive to remain a Bank employee, Cardinal is
willing to provide to the Executive salary continuation benefits payable from
Cardinal’s general assets,

 

WHEREAS, as of the date of this Agreement none of the conditions or events
included in the definition of the term “golden parachute payment” that is set
forth in section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation
Rule 359.1(f)(1)(ii) [12 C.F.R. 359.1(f)(1)(ii)] exists or, to the best
knowledge of Cardinal, is contemplated insofar as Cardinal or its subsidiary
bank is concerned, and

 

WHEREAS, the parties hereto intend this Agreement to be an unfunded arrangement
maintained primarily to provide supplemental retirement benefits for the
Executive (who is a key employee and member of a select group of management),
and to be considered a top hat plan for purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).  The Executive is fully
advised of Cardinal’s financial status.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and Cardinal agree as follows.

 

ARTICLE 1

DEFINITIONS

 

1.1          “Accrual Balance” means the liability that should be accrued by
Cardinal under generally accepted accounting principles (“GAAP”) for Cardinal’s
obligation to the Executive under this Agreement, applying Financial Accounting
Standards Board ASC 710-10-30 (formerly Accounting Principles Board Opinion
No. 12, as amended by Statement of Financial Accounting Standards No. 106), and
the calculation method and discount rate specified hereinafter.  The Accrual
Balance will be calculated such that when it is credited with interest each
month the Accrual Balance at Normal Retirement Age equals the present value of
the normal retirement benefit.  The discount rate means the rate used by the
Plan Administrator for determining the Accrual Balance.  In its sole discretion,
the Plan Administrator may adjust the discount rate to maintain the rate within
reasonable standards according to GAAP.

 

1.2          “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive determined according to Article 4.

 

1.3          “Beneficiary Designation Form” means the form established from time
to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries.

 

1

--------------------------------------------------------------------------------


 

1.4          “Change in Control” means a change in control as defined in
Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
applying the percentage threshold specified in each of paragraphs (a) through
(c) of this section 1.4 or the related percentage threshold specified in section
409A and rules, regulations, and guidance of general application thereunder,
whichever is greater –

 

(a)           Change in ownership: a change in ownership occurs on the date any
one person or group accumulates ownership of Cardinal stock constituting more
than 50% of the total fair market value or total voting power of Cardinal stock,

 

(b)           Change in effective control: (1) any one person, or more than one
person acting as a group, acquires within a 12-month period ownership of
Cardinal stock possessing 30% or more of the total voting power of Cardinal
stock, or (2) a majority of Cardinal’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of Cardinal’s board of directors, or

 

(c)           Change in ownership of a substantial portion of assets: a change
in the ownership of a substantial portion of Cardinal’s assets occurs if in a
12-month period any one person, or more than one person acting as a group,
acquires from Cardinal assets having a total gross fair market value equal to or
exceeding 40% of the total gross fair market value of all of the assets of
Cardinal immediately before the acquisition or acquisitions.  For this purpose,
gross fair market value means the value of Cardinal’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets.

 

1.5          “Code” means the Internal Revenue Code of 1986, as amended, and
rules, regulations, and guidance of general application issued thereunder by the
Department of the Treasury.

 

1.6          “Effective Date” means August 26, 2016.

 

1.7          “Intentional” for purposes of this Agreement, no act or failure to
act on the Executive’s part will be considered intentional if it was due
primarily to an error in judgment or negligence.  An act or failure to act on
the Executive’s part is intentional if it is not in good faith and if it is
without a reasonable belief that the action or failure to act is in Cardinal’s
best interests.  Any act or failure to act based upon authority granted by
resolutions duly adopted by the board of directors or based upon the advice of
counsel for Cardinal is conclusively presumed to be in good faith and in
Cardinal’s best interests.

 

1.8          “Normal Retirement Age” means age 60.

 

1.9          “Plan Administrator” means the plan administrator described in
Article 8.

 

1.10        “Plan Year” means a twelve-month period commencing on January 1 and
ending on December 31 of each year, provided that the initial Plan Year will
commence on the Effective Date of this Agreement and end on December 31 of the
year in which the Effective Date occurs.

 

1.11        “Separation from Service” means separation from service as defined
in Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
including termination for any reason of the Executive’s service as an executive
and independent contractor to Cardinal and any member of a controlled group,

 

2

--------------------------------------------------------------------------------


 

as defined in Code section 414, other than because of a leave of absence
approved by Cardinal or the Executive’s death.

 

1.12        “Termination with Cause” and “Cause” have the same definition
specified in any effective severance or employment agreement existing on the
date hereof or hereafter entered into between the Executive and Cardinal.

 

ARTICLE 2

LIFETIME BENEFITS

 

2.1          Normal Retirement.  When the Executive attains Normal Retirement
Age Cardinal will pay to the Executive the benefit described in this section 2.1
instead of any other benefit under this Agreement.  If the Executive’s
Separation from Service before or after attaining Normal Retirement Age is a
Termination with Cause or if this Agreement terminates under Article 5, no
benefits will be paid.

 

2.1.1       Amount of benefit.  The annual benefit under this section 2.1 is
$90,000.

 

2.1.2       Payment of benefit.  Beginning with the month immediately after the
month in which the Executive attains Normal Retirement Age, Cardinal will pay
the annual benefit to the Executive in equal monthly installments on the first
day of each month.  The benefit is payable for 180 months.

 

2.2          Change in Control.  When both of the following conditions to
completion of a Change in Control are satisfied, Cardinal will irrevocably
deposit with an independent bank trustee cash in an amount sufficient to accrue
the benefit payment obligations under section 2.1 in accordance with the
principles set forth in section 1.1: (1) all federal and state bank regulatory
authorities whose approval of the Change in Control is necessary grant approval
and (2) if approval of Cardinal stockholders is necessary for the Change in
Control, Cardinal’s stockholders approve the Change in Control at a regular or
special meeting held for that purpose.  Whether the conditions are satisfied
before or after the Executive’s Separation from Service or before or after
benefit payments under section 2.1 begin, when the two specified conditions are
satisfied Cardinal will under this section 2.2 make the irrevocable deposit with
an independent bank trustee.  Until all payments required to be made to the
Executive under section 2.1 or Beneficiary under Article 3 are made, the
independent bank trustee will hold, invest, reinvest, and manage trust assets in
accordance with a Rabbi Trust Agreement in substantially the form attached to
this Agreement as Exhibit A.

 

2.3          Annual Benefit Statement.  As promptly as practical after the end
of each Plan Year the Plan Administrator will provide or cause to be provided to
the Executive an annual benefit statement showing benefits payable or
potentially payable to the Executive under this Agreement.  Each annual benefit
statement supersedes the previous year’s annual benefit statement.  If there is
a contradiction between this Agreement and the annual benefit statement
concerning the amount of a particular benefit payable or potentially payable,
the amount of the benefit determined under this Agreement controls.

 

2.4          Savings Clause Relating to Compliance with Code Section 409A.  The
Agreement is intended to comply with Code section 409A and official guidance
issued thereunder.  Notwithstanding anything to the contrary, this Agreement
shall be interpreted, operated and administered in a manner consistent with this
intention.  If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, Cardinal will reform the

 

3

--------------------------------------------------------------------------------


 

provision.  However, Cardinal will maintain to the maximum extent practicable
the original intent of the applicable provision without subjecting the Executive
to additional tax or interest, and Cardinal is not required to incur any
additional compensation expense as a result of the reformed provision.

 

2.5          One Benefit Only.  Despite anything to the contrary in this
Agreement, the Executive and Beneficiary are entitled to one benefit only under
this Agreement, which will be determined by the first event to occur that is
dealt with by this Agreement.

 

ARTICLE 3

DEATH BENEFITS

 

If the Executive dies after attaining Normal Retirement Age but before receiving
all 180 monthly benefit payments to which the Executive is entitled under
section 2.1, the Executive’s Beneficiary is entitled to the unpaid benefits,
payable at the same time and in the same form the benefits would have been paid
to the Executive had the Executive survived.  If the Executive dies before
Normal Retirement Age entitled to benefits under section 2.1, the Executive’s
Beneficiary is entitled to the 180 monthly benefit payments the Executive would
have received under section 2.1 had the Executive survived to Normal Retirement
Age, payable for 15 years in 180 equal monthly installments on the first day of
each month, with the first payment in the month immediately after the earlier of
(x) the date that is 90 days after the date of the Executive’s death or (y) the
month in which the Executive would have attained Normal Retirement Age.

 

ARTICLE 4

BENEFICIARIES

 

4.1          Beneficiary Designations.  The Executive may designate a
Beneficiary to receive benefits payable under this Agreement at the Executive’s
death.  The Beneficiary designated under this Agreement may be the same as or
different from the beneficiary designation under any other benefit plan of
Cardinal in which the Executive participates.

 

4.2          Beneficiary Designation: Change.  The Executive designates a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent.  The
Executive’s Beneficiary designation is automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved.  The Executive may change a Beneficiary
by completing, signing, and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time.  Upon the Plan Administrator’s acceptance of a
new Beneficiary Designation Form, all Beneficiary designations previously filed
are cancelled.  The Plan Administrator is entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Plan
Administrator before the Executive’s death.

 

4.3          Acknowledgment.  No designation or change in designation of a
Beneficiary is effective until received, accepted, and acknowledged in writing
by the Plan Administrator or its designated agent.

 

4.4          No Beneficiary Designation.  If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse is the designated Beneficiary.  If the
Executive has no surviving spouse benefit payments will be made to the
Executive’s estate.

 

4

--------------------------------------------------------------------------------


 

4.5          Facility of Payment.  If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, Cardinal may pay the benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person.  Cardinal may require proof of
incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit.  Distribution completely discharges Cardinal from
all liability for the benefit.

 

ARTICLE 5

GENERAL LIMITATIONS

 

5.1          Termination with Cause.  Despite any contrary provision of this
Agreement, Cardinal will not pay any benefit under this Agreement and this
Agreement terminates automatically if the Executive’s Separation from Service is
a Termination with Cause.

 

ARTICLE 6

CLAIMS AND REVIEW PROCEDURES

 

6.1          Claims Procedure.  Cardinal will notify any person or entity that
makes a claim for benefits under this Agreement (the “Claimant”) in writing,
within 90 days after receiving Claimant’s written application for benefits, of
his or her eligibility or noneligibility for benefits under the Agreement.  If
the Plan Administrator determines that the Claimant is not eligible for benefits
or full benefits, the notice will set forth (w) the specific reasons for denial,
(x) a specific reference to the provisions of the Agreement on which denial is
based, (y) a description of any additional information or material necessary for
the Claimant to perfect his or her claim, and a description of why it is needed,
and (z) an explanation of the Agreement’s claims review procedure and other
appropriate information as to the steps to be taken if the Claimant wishes to
have the claim reviewed.  If the Plan Administrator determines that there are
special circumstances requiring additional time to make a decision, Cardinal
will notify the Claimant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
90 days.

 

6.2          Review Procedure.  If the Claimant is determined by the Plan
Administrator not to be eligible for benefits, or if the Claimant believes that
he or she is entitled to greater or different benefits, the Claimant will have
the opportunity to have the claim reviewed by Cardinal by filing a petition for
review with Cardinal within 60 days after receipt of the notice issued by
Cardinal.  The petition must state the specific reasons the Claimant believes
entitle him or her to benefits or to greater or different benefits.  Within 60
days after receipt by Cardinal of the petition, the Plan Administrator will give
the Claimant (and counsel, if any) an opportunity to present his or her position
verbally or in writing, and the Claimant (or counsel) will have the right to
review the pertinent documents.  The Plan Administrator will notify the Claimant
of the Plan Administrator’s decision in writing within the 60-day period,
stating specifically the basis of its decision, written in a manner to be
understood by the Claimant, and the specific provisions of the Agreement on
which the decision is based.  If, because of the need for a hearing, the 60-day
period is not sufficient, the decision may be deferred for up to another 60 days
at the election of the Plan Administrator, but notice of this deferral will be
given to the Claimant.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 7

MISCELLANEOUS

 

7.1          Amendments and Termination.  This Agreement may be amended solely
by a written agreement signed by Cardinal and by the Executive.  This Agreement
may be terminated by Cardinal without the Executive’s consent.  Unless Article 5
provides that the Executive is not entitled to payment, Cardinal will pay the
gross retirement benefit in a single lump sum to the Executive if Cardinal
terminates this Agreement, but only if the termination and payment are carried
out consistent with the terms of the section 409A plan-termination exception to
the prohibition against accelerated payment [Rule 1.409A-3(j)(4)(ix)].  The
gross retirement benefit is determined by the number of $7,500 monthly payments
that the Executive and his Beneficiary have not received as of the section 409A
plan-termination date for purposes of Rule 1.409A-3(j)(4)(ix).  Consistent with
Code section 409A, the lump-sum termination payment will be made to the
Executive on the first day of the thirteenth month after the month in which
Cardinal terminates this Agreement.

 

7.2          Binding Effect.  This Agreement binds the Executive, Cardinal, and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.

 

7.3          No Guarantee of Employment.  This Agreement is not an employment
policy or contract.  It does not give the Executive the right to remain an
employee of Cardinal or interfere with Cardinal’s right to discharge the
Executive.  It also does not require the Executive to remain an employee or
interfere with the Executive’s right to terminate employment at any time.

 

7.4          Non-Transferability.  Benefits under this Agreement may not be
sold, transferred, assigned, pledged, attached, or encumbered.

 

7.5          Successors; Binding Agreement.  By an assumption agreement in form
and substance satisfactory to the Executive, Cardinal will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of Cardinal to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent Cardinal would be required to perform this Agreement had no succession
occurred.

 

7.6          Tax Withholding.  Cardinal will withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

7.7          Applicable Law.  This Agreement and all rights hereunder are
governed by the laws of the State of Virginia, except to the extent preempted by
the laws of the United States of America.

 

7.8          Unfunded Arrangement.  The Executive and Beneficiary are general
unsecured creditors of Cardinal for the payment of benefits under this
Agreement.  The benefits represent the mere promise by Cardinal to pay
benefits.  Rights to benefits are not subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors.  Any insurance on the Executive’s life is a general asset of Cardinal
to which the Executive and Beneficiary have no preferred or secured claim.  If
Cardinal establishes a rabbi trust or purchases a policy insuring the life of
the Executive to recover the cost of providing benefits under this Agreement,
the Executive and the Beneficiary will have no rights whatsoever in the assets
of the rabbi trust or in the policy or the proceeds of the policy.

 

6

--------------------------------------------------------------------------------


 

7.9          Entire Agreement.  This Agreement constitutes the entire agreement
between Cardinal and the Executive concerning the subject matter.  No rights are
granted to the Executive under this Agreement other than those specifically set
forth.

 

7.10        Severability.  If any provision of this Agreement is held invalid,
invalidity does not affect any other provision of this Agreement not held
invalid, and each such other provision continues in full force and effect to the
full extent consistent with law.  If any provision of this Agreement is held
invalid in part, invalidity does not affect the remainder of the provision not
held invalid, and the remainder of the provision together with all other
provisions of this Agreement continue in full force and effect to the full
extent consistent with law.

 

7.11        Headings.  Caption headings and subheadings herein are included
solely for convenience of reference and do not affect the meaning or
interpretation of any provision of this Agreement.

 

7.12        Notices.  All notices, requests, demands, and other communications
hereunder will be in writing and will be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice.  Unless otherwise changed
by notice, notice is properly addressed to the Executive if addressed to the
address of the Executive on the books and records of Cardinal at the time of the
delivery of such notice, and properly addressed to Cardinal if addressed to the
Board of Directors, Cardinal Bank, 8270 Greensboro Drive, Suite 500, McLean,
Virginia 22102.

 

7.13        Payment of Legal Fees after a Change in Control.  Cardinal is aware
that after a Change in Control management could cause or attempt to cause
Cardinal to refuse to comply with the obligations under this Agreement, or could
institute or cause or attempt to cause Cardinal to institute litigation seeking
to have this Agreement declared unenforceable, or could take or attempt to take
other action to deny the Executive the benefits intended under this Agreement. 
In these circumstances the purpose of this Agreement would be frustrated. 
Cardinal desires that the Executive not be required to incur expenses associated
with enforcement of rights under this Agreement, whether by litigation or other
legal action, because the costs and expenses would substantially detract from
the benefits intended to be granted to the Executive hereunder.  Cardinal
desires that the Executive not be forced to negotiate settlement of rights under
this Agreement under threat of incurring expenses.  Accordingly, if after a
Change in Control it appears to the Executive that (x) Cardinal has failed to
comply with any of its obligations under this Agreement, or (y) Cardinal or any
other person has taken any action to declare this Agreement void or
unenforceable or instituted any litigation or other legal action designed to
deny, diminish, or recover from the Executive the benefits intended to be
provided to the Executive hereunder, Cardinal irrevocably authorizes the
Executive to retain counsel of the Executive’s choice, at Cardinal’s expense as
provided in this section 7.13, to represent the Executive in the initiation or
defense of any litigation or other legal action, whether by or against Cardinal
or any director, officer, stockholder, or other person affiliated with Cardinal,
in any jurisdiction.  Regardless of any existing or previous attorney-client
relationship between Cardinal and any counsel chosen by the Executive under this
section 7.13, Cardinal irrevocably consents to the Executive entering into an
attorney-client relationship with that counsel and Cardinal and the Executive
agree that a confidential relationship exists between the Executive and that
counsel.  The fees and expenses of counsel selected by the Executive will be
paid or reimbursed to the Executive by Cardinal on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by
counsel in accordance with counsel’s customary practices, regardless of whether
suit is brought and regardless of whether incurred in trial, bankruptcy, or
appellate proceedings, but

 

7

--------------------------------------------------------------------------------


 

Cardinal’s payment or reimbursement of the Executive’s counsel’s fees and
expenses must occur on or before the last day of the Executive’s tax year
immediately after the Executive’s tax year in which the expense is incurred. 
Cardinal’s obligation under this section 7.13 to pay the Executive’s legal fees
operates separately from and in addition to any legal fee reimbursement
obligation Cardinal may have with the Executive under a separate severance,
employment, salary continuation, or other agreement.  Despite any contrary
provision in this Agreement however, Cardinal is not required to pay or
reimburse the Executive’s legal expenses if doing so would violate section
18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of
the Federal Deposit Insurance Corporation [12 CFR 359.3].

 

ARTICLE 8

ADMINISTRATION OF AGREEMENT

 

8.1          Plan Administrator Duties.  This Agreement will be administered by
a Plan Administrator consisting of the board or such committee or person as the
board appoints.  The Executive may not be a member of the Plan Administrator. 
The Plan Administrator has the discretion and authority to (x) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Agreement and (y) decide or resolve any and all questions
that may arise, including interpretations of this Agreement.

 

8.2          Agents.  In the administration of this Agreement the Plan
Administrator may employ agents and delegate to them such administrative duties
as the Plan Administrator sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel, who may be
counsel to Cardinal.

 

8.3          Binding Effect of Decisions.  The decision or action of the Plan
Administrator concerning any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder is final and conclusive and binding upon all persons
having any interest in the Agreement.  No Executive or Beneficiary has any
right, vested or nonvested, regarding the continued use of any previously
adopted assumptions, including but not limited to the discount rate and
calculation method described in section 1.1.

 

8.4          Indemnity of Plan Administrator.  Cardinal will indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

8.5          Information.  To enable the Plan Administrator to perform its
functions, Cardinal will supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive and a duly authorized officer of Cardinal have
executed this Supplemental Executive Retirement Plan Agreement as of the date
first written above.

 

EXECUTIVE:

 

CARDINAL:

 

 

Cardinal Financial Corporation

 

 

 

 

 

 

/s/ Christopher W. Bergstrom

 

By:

/s/ Bernard H. Clineburg

Christopher W. Bergstrom

 

 

 

 

 

Its:

Executive Chairman

 

9

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION

CARDINAL FINANCIAL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

 

I, Christopher W. Bergstrom, designate the following as beneficiary of any death
benefits under this Supplemental Executive Retirement Plan Agreement —

 

Primary:

.

 

Contingent:

.

 

Note:  To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with Cardinal.  I further understand that the designations
are automatically revoked if the beneficiary predeceases me or if I name my
spouse as beneficiary and our marriage is subsequently dissolved.

 

Signature:

 

 

 

Christopher W. Bergstrom

 

 

Date:                                                     , 20

 

 

Accepted by Cardinal this              day of                                   
, 20

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------